Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 17-18, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Li, G., Fu, Y., Shao, Z., Zhang, F., and Qin, M. (2015). "Preparing cationic cellulose derivative in NaOH/urea aqueous solution and its performance as filler modifier," BioRes. 10(4), 7782-7794).
	Regarding Claim 1, Li teaches a method for derivatizing cellulose pulp comprising preparing a reaction medium comprising urea and at least one derivatization reagent (CHPTAC, Etherification of Cellulose with CHPTAC in NaOH/Urea); carrying out a chemical derivatization reaction between the at least one derivatization reagent and the cellulose pulp in a reaction system comprising the cellulose pulp in contact with the reaction medium (the etherification reaction was carried out for a scheduled time, Etherification of Cellulose with CHPTAC in NaOH/Urea); and purifying and/or recovering the derivatized cellulose product (product was dialyzed, dried by vacuum freeze drying, Etherification of Cellulose with CHPTAC in NaOH/Urea).
	Regarding Claim 17, Li teaches urea, i.e. compounds containing carbamide motifs (Etherification of Cellulose with CHPTAC in NaOH/Urea).
	Regarding Claim 18, Li teaches the degree of derivatization is controlled by the amounts of reagents or reaction parameters (abstract).
	Regarding Claim 23, Li teaches the pulp is dissolving pulp (Experimental Materials).
	Regarding Claim 25, Li teaches freeze drying (Etherification of Cellulose with CHPTAC in NaOH/Urea). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li, G., Fu, Y., Shao, Z., Zhang, F., and Qin, M. (2015). "Preparing cationic cellulose derivative in NaOH/urea aqueous solution and its performance as filler modifier," BioRes. 10(4), 7782-7794).
Regarding Claims 2 and 9, Li teaches the derivatization reagent is a cationization reagent (CHPTAC, Etherification of Cellulose with CHPTAC in NaOH/Urea).  Li teaches the solvent system, NaOH/urea aqueous systems, selected such that cellulose is dissolved and the solvent system is suitable for chemical transformation sat low temperature (Introduction). Li does not explicitly teach the water at 10-20% by weight; however, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the solvent concentrations in Li, as suggested by the reference, in order to achieve a cellulose solution suitable for chemical transformations at low temperature and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentrations.
Regarding Claim 12, Li teaches does not explicitly teach a continuous process; however,  continuous operation would have been obvious in light of the batch process of Li.  MPEP 2144.04 E.    It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the process of Li to be a continuous operation because continuous operation is obvious in light of the batch process of the prior art.
	Regarding Claim 13, Li teaches molar ratios overlapping the claimed range (Table 1).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the molar ratios of Li to be any of those taught by the reference, including those within the claimed range because Li teaches they are all suitable for use with the taught invention.

Claim(s) 1, 3-6, 11-20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2511229) in view of Evans (US 3563241).
	Regarding Claims 1 and 5,  Thomas teaches method for derivatizing cellulose pulp (the product is a white fibrous solid containing 1.97% combined sulfur, cotton linter, Example 1) comprising: preparing a reaction medium comprising urea and at least one derivatization reagent (aqueous solution containing 40% urea and 20% sulfamic acid, Example 1); carrying out a chemical derivatization reaction between the at least one derivatization reagent and the cellulose pulp in a reaction system comprising the cellulose pulp in contact with the reaction medium (impregnated linters, containing two parts of sulfamic acid and four parts of urea are then heated, the product is a white fibrous solid containing 1.97% combined sulfur).  Thomas teaches purifying and recovering the product (they are washed thoroughly with distilled water to remove water-soluble materials and finally dried over anhydrous calcium chloride at room temperature in a vacuum desiccator, Example 1).
	Thomas teaches aqueous solutions of sulfamic acid and urea. In the background, Thomas teaches sulfuric acid acts as a sulfating agent and wherein sulfuric acid is used in combination with an alkali metal hydroxide to reduce degradation of the cellulose materials (col. 1 ln. 3-13). Thomas does not explicitly teach a combination of sulfuric acid with urea; however, Evans teaches sulfuric acid as an equivalent to sulfamic acid for use with urea in the production of cellulose sulfate (col. 10 ln. 52-66).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the solution of Thomas to include an aqueous solution of sulfuric acid, alkali metal hydroxide, and urea, as suggested in Thomas and Evans, because it is a known sulfating treatment in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the cellulose sulfate of Thomas with treatments as suggested by Thomas and Evans.  Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include any order of mixing the ingredients because selection of any order of mixing ingredients is prima facie obvious.  MPEP 2144.04 IV C.
Regarding Claim 3, Thomas does not teach mercerizing, or enzymatically or mechanically pre- treating.
	Regarding Claim 4, Thomas teaches wherein the derivatization reagent is a sulfation reagent (sulfuric acid, see discussion of Claim 1 above).   
	Thomas teaches the aqueous reaction medium comprises 10- 20 weight % urea and 20-60 weight % derivatization reagent, i.e. suggesting water concentrations by weight overlapping the claimed range (col. 1 ln. 34-36).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the concentrations of Thomas to be any of those taught by the reference, including those within the claimed range because Thomas teaches they are all suitable for use with the taught invention.
Regarding Claim 6, Thomas in view of Evans teaches the sulfonation reagent being sulfuric acid in water with sodium hydroxide as discussed above, i.e. comprises sodium bisulfate at least in some concentration.
	Regarding Claim 11, Thomas teaches the reaction system is prepared by impregnating the reaction medium into the cellulose pulp (the impregnated linters, Example I).
Regarding Claim 12, Thomas does not explicitly teach a continuous process; however,  continuous operation would have been obvious in light of the batch process of Thomas.  MPEP 2144.04 E.    It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the process of Thomas to be a continuous operation because continuous operation is obvious in light of the batch process of the prior art.
	Regarding Claims 13-15, Thomas does not explicitly teach the molar ratios of reagents to anhydroglucose unit of the cellulose pulp; however, Thomas teaches the aqueous reaction medium comprises 10- 20 weight % urea and 20-60 weight % derivatization reagent (col. 1 ln. 30-40).  Thomas teaches amounts of impregnating solution from 50% to 300% of the weight of cellulose being useful (col. 2 ln. 24-26).  Thomas teaches the dry cellulose impregnated with a mixture of from 5 to 60 weight % derivatization reagent and 10 to 180 weight percent urea (col. 2 ln. 37-40).  Thomas teaches the degree of derivatization being controlled by concentrations such that formation of cellulose sulfates of useful degrees of substitution having at the same high molecular weights can be obtained (col. 2 ln. 27-49).  Thomas teaches low substituted cellulose sulfates are useful as sizing and treating agents for textiles, and for the preparation of fibers and films (col. 1 ln. 25-30).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the concentrations in Thomas, as suggested by the reference, in order to achieve a suitable degree of derivatization for the desired end product use and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentrations.
	Regarding Claim 16, Thomas does not explicitly teach a base-catalyst, i.e. the molar ratio is 0.
	Regarding Claim 17, Thomas teaches a carboxylic acid amide is necessary to obtain sufficient swelling (col. 2 ln. 1-3, col. 4 ln. 3-15), i.e. compounds containing carbamide motifs.
	Regarding Claim 18, Thomas teaches the degree of derivatization being controlled by concentrations and reaction parameters such that formation of cellulose sulfates of useful degrees of substitution having at the same high molecular weights can be obtained (col. 2 ln. 27-49).  
	Regarding Claim 19, Thomas does not explicitly teach the degree of derivatization in mmol/g; however, Thomas teaches the degree of derivatization being controlled by concentrations and reaction parameters such that formation of cellulose sulfates of useful degrees of substitution having at the same high molecular weights can be obtained (col. 2 ln. 27-49).  Thomas teaches low substituted cellulose sulfates are useful as sizing and treating agents for textiles, and for the preparation of fibers and films (col. 1 ln. 25-30).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the degree of derivatization in Thomas, as suggested by the reference, in order to achieve a suitable degree for the desired end product use and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed degree of derivatization.
	Regarding Claim 20, Thomas is silent as to the location of the derivatization on the fibers; however, Evans teaches water-sensitive fibers including cellulose sulfate (col. 6 ln. 5-10) wherein the cellulose sulfate is made by reaction of urea and acid with cellulose (col. 10 ln. 52-66).  Evans teaches the water-sensitive fibers are modified heterogeneously on or near the surface (col. 2 ln. 33-42).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the derivatization of Thomas to be heterogenous modification of the surface, as taught in Evans, in order to achieve textiles having desirable end use properties.	
	Regarding Claim 23, Thomas teaches wood pulp, i.e. either hardwood or softwood pulp (col. 3 ln. 5-18). Thomas also teaches the cellulosic material can be cotton linter, regenerated cellulose, natural fibrous celluloses, or cellulose derivatives (Example 1, col. 3 ln. 5-18).
	Regarding Claim 25, Thomas teaches a drying step (dried over anhydrous calcium chloride in a vacuum desiccator, Example 1).


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2511229) in view of Evans (US 3563241) as applied to claims 1, 3-6, 11-20, 23, and 25 above, and further in view of Gillette (US 20060016568).
	Regarding Claims 2 and 10, Thomas teaches before the reaction step water is removed (the impregnated linters are centrifuged to a wet weight of 20 parts and dried over anhydrous calcium chloride in a vacuum desiccator at room temperature, Example I). Thomas does not explicitly teach a moisture content selected from the range 0-20% by weight; however, Gillette teaches drying cotton linters to a moisture content of 2 to 20% water.  Gillette teaches drying should not be done in a manner that avoids excessive drying of cellulose which renders the material less reactive in subsequent derivatization reactions ([0011]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the drying of Thomas to be at moisture contents as suggested by Gillette in order to avoid excessive drying which would render the material less reactive in subsequent reactions.	

Claims 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2511229) in view of Evans (US 3563241) as applied to claims 1, 3-6, 11-20, 23, and 25 above, and further in view of Oberkofler (US 6174358).
	Regarding Claims 21-22, Thomas teaches the cellulose sulfate useful as a sizing or treating agent for textiles and for the preparation of fibers and films (col. 1 ln. 25-30).  Thomas does not explicitly teach a further cationization or etherification step; however, Oberkofler teaches cellulose fibers, having cationized groups, which have improved effectiveness in papermaking (col. 3 ln. 9-24).  Oberkofler teaches starting materials for the cationization process being cellulose sulfates (col. 3 ln. 42-49) and teaches cationization groups which would form cellulose ethers (col. 4 ln. 1-9).  It would have been prima facie obvious to one of ordinary skill in the art to use the cellulose sulfate of Thomas in a method, as taught in Oberkofler, because Oberkofler teaches it is a desirable use for cellulose sulfate in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the object of Thomas with an end use method as in Oberkofler.

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2511229) in view of Evans (US 3563241) as applied to claims 1, 3-6, 11-20, 23, and 25 above, and further in view of Paltakari (US 2012/0043039).
	Regarding Claims 7 and 24, Thomas teaches the cellulose sulfate useful as a sizing or treating agent for textiles and for the preparation of fibers and films (col. 1 ln. 25-30).  Thomas teaches washing with water (washed thoroughly with distilled water, Example I). Thomas does not explicitly teach a further refining step; however, Paltakari teaches a modified nanofibrillated cellulose for use in various applications including paper for improvement of properties ([0001] and [0018]).  Paltakari teaches cellulosic fibers added with cellulosic derivatives, including cellulose sulfates, prior to fibrillation ([0016]).  It would have been prima facie obvious to one of ordinary skill in the art to use the cellulose sulfate of Thomas in a method, as taught in Paltakari, because Paltakari teaches it is a desirable use for cellulose sulfate in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the object of Thomas with an end use method as in Paltakari.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2511229) in view of Evans (US 3563241) and Paltakari (US 2012/0043039) as applied to claims 7 and 24 above, and further in view of Taylor (US 2194956).
	Regarding Claim 8, Thomas does not explicitly teach a bleaching step; however, Taylor teaches that bleaching cellulosic materials including cotton linters is known in the art (col. 1 ln. 10-22).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include bleaching, as taught in Taylor, because it is a known method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the cellulose sulfate of Thomas with bleaching as taught in Taylor.

Response to Arguments
Applicant’s arguments, see amendments, filed 6/27/2022, with respect to the claim objection, the objection of the abstract, and the rejection(s) of the claim(s) under Section 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see amendments, filed 6/27/2022, with respect to the rejection(s) of the claim(s) under Section 103 in view of Thomas have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 6/27/2022 have been fully considered but they are not persuasive.
	Applicant argues Thomas teaches that reagents other than sulfamic acid should be avoided because of the complexity of their use, and because of degradation of cellulose during derivatization.  In response to applicant’s argument, Thomas does not disparage use of alternative sulfating agents but instead teaches cellulose sulfates have been prepared with sulfating agents including sulfuric acid.  Thomas teaches including a basic material to avoid degradation.  While Thomas teaches the prior art processes have been complicated, this discussion of Thomas is directed to prior art processes and is not specific to use of alternative sulfating agents.  Furthermore, Evans suggests sulfuric acid and sulfamic acid are equivalents for use with urea in the production of cellulose sulfate.
Applicant argues that the cellulose of Li is fully dissolved in a NaOH/urea aqueous solution, which uses 79 mass- % of water.  Applicant argues the high amount of water is critical in the reaction of Li and the skilled person could not change the water content to a lower value.  In response to applicant’s argument, applicant’s calculation of 79 mass% water is based on the reaction medium, excluding cellulose.  The water concentrations of Claim 2 are directed to a reaction system, including cellulose.  Furthermore, Li teaches the solvent system, i.e. including water concentrations, being a result effective because it is selected to dissolve cellulose and for chemical transformations at low temperatures.  The disclosed example of water concentration in Li does not limit the invention to a single concentration of water and does not teach away from the broader disclosure.
Applicant argues the claimed process does not dissolve the pulp to obtain “homogeneous conditions”. Applicant argues in the present application an optional swelling agent can be used to swell the cellulose pulp and to expose even further glucose units to the derivatization agent.  Applicant argues by using the present method, it is also possible to refine the derivatized cellulose to nanofibers or microfibers.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not dissolving the pulp, heterogeneous conditions, swelling undissolved cellulose pulp with a swelling agent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regarding the refining, Paltakari teaches cellulosic fibers added with cellulosic derivatives, including cellulose sulfates, prior to fibrillation ([0016]).
	Applicant argues according to Thomas, the sulfonation reaction conditions are specific to sulfamic acid and cotton linters.  Applicant argues the skilled person would not be motivated to experiment with other materials and there is no expectation of success in replacing sulfamic acid with another reagent, or to use other cellulosic material than cotton linters.  Applicant argues the present inventors found out that hardwood pulp, softwood pulp or dissolving pulp can be effectively derivatized by derivatization reagents other than sulfamic acid and that this solution is directly against the teaching of Thomas.  Applicant argues the chemical and physical structure of cotton linter differs from that of wood pulp.  Applicant argues the skilled person would not consider Thomas a relevant document when trying to solve a problem of derivatizing hardwood pulp, softwood pulp or dissolving pulp.  In response to applicant’s argument, Thomas does not disparage use of alternative sulfating agents but instead teaches cellulose sulfates have been prepared with sulfating agents including sulfuric acid.  Furthermore, Evans suggests sulfuric acid and sulfamic acid are equivalents for use with urea in the production of cellulose sulfate.  Thomas also teaches alternative cellulosic materials including wood pulp, regenerated cellulose, natural fibrous celluloses, or cellulose derivatives (col. 3 ln. 5-18).
Applicant argues the claimed method in particular concerns a chemical derivatization method and is incompatible with Gillette, which concerns making raw cotton linters into sheet form.  In response to applicant's argument that Gillette is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gillette is concerned with a problem with which applicant was also concerned, preparation of cellulose material for derivatization.
	Applicant argues Evans is limited to one material only. Applicant argues the method disclosed in Evans cannot be applied to other types of materials or to other types of reaction systems without inventive skills.  In response to applicant’s argument, Evans is not relied on for the specific material treated or the specific reaction system.  Rather, Evans provides a generic teaching that sulfuric acid and sulfamic acid are equivalents for use with urea in the production of cellulose sulfate.
	Applicant argues Oberkofler concerns a viscose process where the cellulose is fully dissolved.  Applicant argues in the current process the cellulose is not fully dissolved.  Applicant argues Paltakari describes physical absorption which is not the same as chemical derivatization.  In response to applicant’s argument, Oberkofler and Paltakari are not cited as to production of the cellulose sulfate.  Rather, The references teach a desirable end use of the cellulose sulfate product.
	Applicant argues Taylor concerns bleaching in a compressed cellulose sheet and is not a derivatization method. In response to applicant’s argument, Taylor is not cited as to production of the cellulose sulfate.  Rather, Taylor teaches preparation of cellulose material for subsequent derivatization.
	

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712